DETAILED ACTION
Claims 1, 15-20, and 22 are presented for examination based on the amendment filed 12/14/2020.
Claims 2-14, 21, and 23-24 are cancelled.
Claims 1, 15, 17, 20, and 22 are amended.
Rejections under 35 USC 112 for claims 1, 15-20, and 22-24 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Rejections under 35 USC 102 for claims 1, 15-17, 20, and 22-24 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1, 15-20, and 22 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 15-20, and 22 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “obtaining a 3D representation of the patient's upper jaw using an intra-oral scanner; obtaining a 3D representation of the patient's lower jaw using the intra-oral scanner; obtaining a consecutive sequence of at least a first 3D representation of a first bite configuration of the patient's jaws in a first occlusion and a second 3D  representation of a second bite configuration of the patient's jaws in a second occlusion different from the first occlusion by recording an occlusal contact movement of the patient using the intral-oral scanner while the patient is moving the jaws in the occlusal contact movement; digitally obtaining an alignment sequence of the upper jaw and the lower jaw by aligning the 3D representation of the 3D representation of the upper jaw and the 3D representation of the lower jaw in the consecutive sequence by using the respective first and second 3D representations of the first and second bite configurations; digitally determining  the  occlusal contact movement of the patient's upper jaw and lower jaw relative to each;” and arguments presented by Applicant in Remarks pages 6-10, in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 20 of the instant application (as supported in specification e.g. original claims and Fig. 1).
Prior Art of Record
The Prior art of reference 3M (WO 2007 /084768) discloses: The systems and methods disclosed herein employ a scanning system for capturing highly detailed three-dimensional representations of dental subject matter that may be used to virtually model a variety of dental objects, including dental hardware, appliances, and prosthetics, as well as interim components of dental manufacture such as waxups, investment casts, and the like. (Abstract)
The Prior art of reference Quadling (US Patent Application Publication No. 2007/0211081 A1) discloses: Disclosed is a computer-implemented method of using a dynamic virtual articulator (208) for simulating occlusion of teeth (206), when performing computer-aided designing of one or more dental restorations for a patient, where the method comprises the steps of: - providing the virtual articulator (208) comprising a virtual three-dimensional model of the upper jaw (204) and a virtual three-dimensional model of the lower jaw (205) resembling the upper jaw (204) and lower jaw (205), respectively, of the patient' s mouth; - providing movement of the virtual upper jaw (205) and the virtual lower jaw (205) relative to each other for simulating dynamic occlusion, whereby collisions between teeth in the virtual upper (204) and virtual lower jaw (205) occur; where in the method further comprises: - providing that the teeth (206) in the virtual upper jaw (204) and virtual lower jaw (205) are blocked from penetrating each other' s virtual surfaces in the collisions.
The Prior art of reference Lauren (US Patent Application Publication No. 2007/0207441 A1) discloses: para. [0005] “Four-dimensional models consist of three dimensional information that changes with time.”
The Prior art of reference Imgrund (US Patent No. 2002/0150859 A1) discloses: para. [0069] “The present invention also provides for the ability to determine and display occlusal contacts dynamically, that is, the order and location at which the contacts occur when the patient's jaw are moved dynamically from an open to a closed condition. The 3D models of the upper and lower arches can be moved relative to one another to simulate closing of the jaw or a chewing motion. This simulation can be done for initial condition of the arches, or for the arches when the teeth are moved relative to each other in a proposed treatment plan. The dynamic model of the motion of the mandible relative to the maxilla during occlusion or chewing can be obtained via a variety of imaging techniques, including video, X-ray, or successive scans of the upper and lower arches as the patient moves their teeth.”
However, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “obtaining a 3D representation of the patient's upper jaw using an intra-oral scanner; obtaining a 3D representation of the patient's lower jaw using the intra-oral scanner; obtaining a consecutive sequence of at least a first 3D representation of a first bite configuration of the patient's jaws in a first occlusion and a second 3D  representation of a second bite configuration of the patient's jaws in a second occlusion different from the first occlusion by recording an occlusal contact movement of the patient using the intral-oral scanner while the patient is moving the jaws in the occlusal contact movement; digitally obtaining an alignment sequence of the upper jaw and the lower jaw by aligning the 3D representation of the 3D representation of the upper jaw and the 3D representation of the lower jaw in the consecutive sequence by using the respective first and second 3D representations of the first and second bite configurations; digitally determining  the  occlusal contact movement of the patient's upper jaw and lower jaw relative to each;” and arguments presented by Applicant in Remarks pages 6-10, in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1 and 20 of the instant application without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129